Rose, J.
Appeal from an order of the County Court of St. Lawrence County (Rogers, J.), entered January 30, 2006, which classified defendant as a risk level III sex offender pursuant to the Sex Offender Registration Act.
On July 21, 2004, defendant pleaded guilty to the crimes of sodomy in the second degree and sexual abuse in the first degree. Prior to his conditional release from prison, the Board of Examiners of Sex Offenders prepared a risk assessment instrument pursuant to the Sex Offender Registration Act (see Correction Law art 6-C), presumptively classifying him as a risk level III sex offender. County Court then held a hearing and found defendant to be a risk level III sex offender and a sexually violent offender. He now appeals.
Defendant argues that his risk level III status should be reduced to a risk level II status because County Court improperly assessed points for risk factors 1 and 9 of the risk assessment instrument used to determine his classification. We are not persuaded, however, that County Court erred in assessing 10 points for factor 1, which concerns the use or threat of violence. As to this factor, the record supports County Court’s conclusion that the threats of violence made by defendant to instill fear in his young victim, the son of his live-in paramour, during a continuing course of sexual misconduct involving acts of sodomy, constituted forcible compulsion (see e.g People v Davis, 21 AD3d 590, 591-592 [2005]). As a result, even if defendant’s total score were reduced by the 25 points alleged to have been improperly assessed as to risk factor 9, which concerns the number and nature of prior crimes, the resulting total of 115 would still be within the risk level III classification. Accordingly, County Court did not err in classifying defendant as a risk level III sex offendér.
*593Cardona, PJ., Mercure, Peters and Lahtinen, JJ., concur. Ordered that the order is affirmed, without costs.